DETAILED ACTION
This Final is in response to the amendment and / or remarks filed on October 21, 2021.  Claims 9 – 17 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 11, 12, 13, 14, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 2014 / 0339277 A1) to Law in view of (U.S. Patent Number 7,360,283 B2) to Yu, (U.S. Patent Number 2,325,853) to Harlem, (U.S. Patent Number 5,931,583) to Collie and (U.S. Patent Number 9,801,444 B2) to Watson.
Regarding claim 9, Law discloses the lockable roll-top bag (20), comprising: the bag body (22) having the sidewall which defines the mouth (24 & 26) of the bag body (22), 
the closing strap (38) secured to the bag body (22) adjacent the mouth (24 & 26) of the bag body (22), the closing strap (38) extending along at least a portion of the periphery of the mouth (24 & 26), whereby the mouth can be closed by collapsing movement of the sidewall (See Figures 1 & 3), with the sidewall thereafter folded at least one time about the closing strap (38); 
the strap lock (40 & 42) for selectively joining and locking opposite ends of the closing strap (38) to each other (See Figures 2 & 3), so that after the mouth (24 & 26) of the bag body (22) has been closed by folding the sidewall about the closing strap (38) (See Figures 2 & 3), the opposite ends of the closing strap (38) can secured and locked to each other with the strap lock (40 & 42) to prevent unfolding of the side wall to secure and lock the interior of the bag body (22); 

whereby the upper portion of the bag body (22) can be rolled, with the closing strap (38) extending outwardly positioning the strap lock (40 & 42) for joining opposite ends thereof (See Figures 2, 3 & 4).
However, Law does not disclose the strap lock comprising the combination slide lock.
Yu teaches the strap lock (3 & 2) comprising the combination slide lock (i.e. Combination Code Slide Lock in Figure 1, 2, 3, 3A, 4, 5, 6 & 7).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap lock comprising the combination slide lock as taught by Yu with the lockable roll-top bag of Law in order to provide additional security to prevent theft. 
However, Law does not disclose the first stiffening element and the second stiffening element each positioned within the folded hem of the bag body at said mouth of the bag body. 
However, Law does not explicitly disclose the first and second stiffening elements each positioned within the folded hem of the bag body at the mouth of the bag body.
Harlem teaches the first and second stiffening elements (i.e. Left & Right (16) in Figure 4) each positioned within the folded hem (17) of the bag body (10) at the mouth (i.e. Opening Portion of (10) in Figure 4) of the bag body (10) (See Figure 4) for the purpose of stiffen the bag mouth but permit its sides to be folded about longitudinal or vertical fold lines into four sections (See Column 2, lines 2 – 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second stiffening elements each positioned within the folded hem of the bag body at the mouth of the bag body as taught by Harlem with the lockable roll-top bag of Law in order to stiffen the bag mouth but permit its sides to be folded about longitudinal or vertical fold lines into four sections (See Column 2, lines 2 – 8).
However, Law does not disclose the first pair of cooperating fastener elements inside the bag mouth to maintain the bag mouth in the closed condition, the first pair of cooperating fastener elements comprising hook-and-loop fastener elements intermediately positioned along the inside of the bag mouth being aligned at the same level and to prevent access to contents of the bag body, and to prevent unrolling thereof.
Collie teaches the first pair of cooperating fastener elements (52) inside the bag mouth (14 & 30) at the closing strap (29) to maintain the bag mouth (14 & 30) in the closed condition, the first pair of cooperating fastener elements (52) comprising hook-and-loop fastener elements (53) intermediately positioned along the inside of the bag mouth (14 & 30) being aligned at the same level and adjacent the strap band (29) extending outwardly beyond, and the hook-and-loop fastener elements (53) at the closing strap (29) having the bag mouth (14 & 30) in the closed condition, to prevent access to contents of the bag body (12), and to prevent unrolling thereof (See Column 4, lines 36 – 40) (See Figures 1, 2 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first pair of cooperating fastener elements inside the bag mouth to maintain the bag mouth in the closed condition, the first pair of cooperating fastener elements comprising hook-and-loop fastener elements intermediately positioned along the inside of the bag mouth being aligned at the same level and to prevent access to contents of the bag body, and to prevent unrolling thereof as taught by Collie with the lockable roll-top bag of Law in order to provide quick and ease fastening and un-fastening.
However, Law does not disclose the first and second stiffening elements extending outwardly beyond the cooperating fastener elements. 
Watson teaches the stiffening element (414 & 516) extending outwardly beyond the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) (See Figures 21 & 22).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second stiffening elements extending outwardly beyond the cooperating fastener elements as taught by Watson with the lockable roll-top bag of Law in order to stiffen the bag mouth.

Regarding claim 10, Law as modified by Collie discloses including the first pair of cooperating fastener elements (52) provided intermediate confronting inside surfaces of the bag body (12) at the bag mouth (14 & 30), the closing strap (29) respectively extending outwardly from the first pair of cooperating fastener elements (52) with the first pair of cooperating fastener elements (52) positioned at the bag mouth (14 & 30) to maintain the bag mouth (14 & 30) in the closed condition, with the opposite ends of the closing strap (29) exposed for manipulating and folding the bag (10) (See Figures 1, 2 & 6).
In addition, Law as modified by Harlem teaches the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).
Furthermore, Law as modified by Watson discloses the stiffening element (414 & 516) respectively extending outwardly from the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) (See Figures 21 & 22).

Regarding claim 11, Law as modified by Collie discloses the first pair of cooperating fasteners elements (52), with the first pair of cooperating fastener elements (52) having the length centered on the bag mouth (14 & 30) width (See Figure 6).
In addition, Law as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).
Furthermore, Law as modified by Watson discloses the stiffening elements (414 & 516) respectively extending outwardly from the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) having the length centered on the bag mouth width (See Figures 20B, 21, 22 & 23).  

Regarding claim 12, Law as modified by Collie discloses the first pair of cooperating fastener elements (52) having the length less than the bag mouth (14 & 30) width (See Figure 6).
In addition, Law as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).
Furthermore, Law as modified by Watson discloses the stiffening element (414 & 516) respectively extending outwardly from the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the pair of cooperating fastener elements (i.e. Left & Right (344A & 244B) in Figure 22) having the length less than the bag mouth (i.e. Top Open Portion of (408) in Figure 22) width. 

Regarding claim 13, Law as modified by Collie discloses the first pair of cooperating fastener elements (52) centered intermediate confronting inside surface of the bag body (12) at the bag mouth (14 & 30) (See Figure 6).
In addition, Law as modified by Harlem discloses the first and second stiffening elements (i.e. Left & Right (16) in Figure 4).
Furthermore, Law as modified by Watson discloses the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) centered intermediate confronting inside surface of the bag body (408) at the bag mouth (i.e. Top Open Portion of (408) in Figure 22), the stiffening element (414) respectively extending outwardly from the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22).

Regarding claim 14, Law discloses the closing strap (38) (See Figure 4).
Furthermore, Law as modified by Collie discloses the closing strap (29) secured to the bag body (12) adjacent the first pair of cooperating fastener elements (52).
Moreover, Law as modified by Watson also discloses the closing strap (412) secured to the bag body (408) adjacent the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22).

Regarding claim 15, Law discloses the closing strap (38) extends outward, with opposite ends of the closing strap (38) expose for manipulation and folding the bag (20) (See Figures 3 & 4).
Furthermore, Law as modified by Collie discloses the closing strap (29) extends outwardly from the first pair of cooperating fastener elements (52), with opposite ends of the closing strap (29) exposes for manipulation and folding the bag (10) (See Figures 1, 2 & 6).
Moreover, Law as modified by Watson discloses the closing strap (412) extends outwardly from the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22), with the opposite ends of the closing strap (412) exposes for manipulation and folding the bag (408) (See Figure 22).

Regarding claim 17, Law as modified by Yu discloses wherein the combination slide lock (3 & 2) comprising two cooperating lock elements (i.e. (20/200) & (305/306) in Figures 2 & 6) at opposite ends of the closing strap (1) (See Figures 4), one of the cooperating lock elements (20/200) for selectively joining and locking together with the other of the lock elements (305/306) (See Figures 2, 3, 3A, 4, 5, 6 & 7).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 2014 / 0339277 A1) to Law, (U.S. Patent Number 7,360,283 B2) to Yu, (U.S. Patent Number 2,325,853) to Harlem, (U.S. Patent Number 5,931,583) to Collie and (U.S. Patent Number 9,801,444 B2) to Watson as applied to claim 15 above, and further in view of (U.S. Patent Publication Number 2016 / 0083147 A1) to Mauro.
Regarding claim 16, Law as modified by Collie discloses the first pair of cooperating fastener elements (52) provided on confronting inside surfaces of the bag body (12) (See Figure 6).
Furthermore, Law as modified by Watson discloses the pair of cooperating fastener elements (i.e. Left & Right (344A & 344B) in Figure 22) provided on confronting inside surfaces of the bag body (408).  
However, Law as modified above does not explicitly disclose the pocket positioned on the inside of the bag body for carrying small articles, and comprising the second pair of cooperating fastener elements positioned at the pocket on the inside of the bag body.
Mauro teaches the bag (20) including the pocket (8) positioned on the inside of the bag body (i.e. Interior Body Portion of (20) in Figure 1) for carrying small articles, and comprising the second pair of cooperating fastener elements (i.e. Zipper) positioned at the pocket (8) on the inside of the bag body (i.e. Interior Body Portion of (20) in Figure 1) (See Paragraph 0013).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the pocket positioned on the inside of the bag body for carrying small articles, and comprising the second pair of cooperating fastener elements positioned at the pocket on the inside of the bag body as taught by Mauro with the lockable roll-toll bag of Law in order to adequate store, secure and protect smaller personal items (See Paragraph 0013).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 – 17 have been considered but are moot in view of the new ground of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 8,302,749 B2) to Melmon el al., discloses the lockable roll-top bag (100), comprising: the bag body (105); the closing strap (120) secured to the bag body (105) adjacent the mouth (107) of the bag body (105); and the first pair of cooperating fastener elements (i.e. Left & Right (110) in Figure 1) inside the bag mouth (107) (See Figures 1, 2, 3A & 3B).

(U.S. Patent Number 7,007,804 B1) to Witherspoon, Jr. discloses the bag comprising the strap lock (40, 42 & 44) including the combination slide lock (24 & 36) (See Figure 1). 

(WO 2015/159220 A1) to Wachsberger discloses the bag (11) comprising the strap lock (16) including the combination slide lock (17) (See Figures 1 & 2). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.L.V/           Examiner, Art Unit 3734                                                                                                                                                                                             
/ADAM J WAGGENSPACK/           Primary Examiner, Art Unit 3734